DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the phrase “the present disclosure” in line 1 of the abstract.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the term “determination result”. However, it is unclear what the
“determination result” refers to. Further, the applicant’s specification has not provided the definition as to what the recited term refers to, therefore this ambiguity renders the claim indefinite. For examination purpose, the examiner interprets “determination result” as the determination that the ice making operation is complete. 
	Claims 3 and 4 are rejected based upon dependency from a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20060266056 A1) in view of Lee (US 20130174587 A1).
Regarding claim 1, a method of controlling an ice-detaching temperature (transfer of ice, S118 of Chang) of an icemaker (ice making tray 41 of Chang), comprising: a first step of performing an ice-making operation in an ice-making unit (supplying water and making ice in ice making tray 41, S112 and as shown on figure 3 of Chang), and counting a required ice-making time period from a starting point in time of the ice-making operation to an end point in time of the ice-making operation (ice making time period is started at S112 and ends at S116 when temperature T’sub. R is detected by sensor 80, 0041 of Chang); acquiring an ambient temperature from an external temperature sensor (ambient temperature sensor 70 senses the ambient temperature surrounding the exterior of the refrigerator, 0033 of Chang), depending on the acquired ambient temperature (reference ambient temperature, 0010 of Chang) and the acquired required ice-making time period (ice making time period is started at S112, 0041 of Chang).
Chang teaches the invention as described above but fails to teach a second step of acquiring the counted required ice-making time period, and acquiring an ambient temperature from an external temperature sensor; a third step of determining a variable ice-detaching time period, depending on the acquired ambient temperature and the acquired required ice-making time period; and a fourth step of using the determined ice-detaching time period to perform an ice-detaching operation.
However, Lee teaches a second step of acquiring the counted required ice-making time period (ice making is generally 50 minutes, 0049 of Lee), a third step of determining a variable ice-detaching time period (period after heating of ice tray 140 is performed then S150 is when the separation of the ice pieces is performed, 0053-0054 of Lee); and a fourth step of using the determined ice-detaching time period (period after heating of ice tray 140 is performed then S150 is when the separation of the ice pieces is performed, 0053-0054 of Lee) to perform an ice-detaching operation (S150 of Lee).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the method of controlling an ice maker of Chang to include a second step of acquiring the counted required ice-making time period, and acquiring an ambient temperature from an external temperature sensor; a third step of determining a variable ice-detaching time period, depending on the acquired ambient temperature and the acquired required ice-making time period; and a fourth step of using the determined ice-detaching time period to perform an ice-detaching operation in view of the teachings of Lee for the production of imperfect ice pieces to be prevented by providing the minimum ice making time and determining the ice making temperature until completion of the ice making. 
Regarding claim 2, determining whether the acquired ambient temperature (ambient temperature sensor 70 senses the ambient temperature surrounding the exterior of the refrigerator, 0033 of Chang) and the acquired required ice-making time period (ice making is generally ~50 minutes, 0049 of Lee) are within a set ambient temperature range (reference ambient temperature may be set to be in a range of 7-9 celsius, 0014 of Chang) and a set required ice-making time period range (ice making is generally ~50 minutes, 0049 of Lee) to acquire a determination result (as described in pg3 paragraphs 0048 and 0052 of Lee), and determining a variable ice-detaching time period (S150 is when the separation of the ice pieces is performed, 0053-0054 of Lee), depending on the acquired determination result (as described in pg3 paragraphs 0048 and 0052 of Lee).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20060266056 A1) in view of Lee (US 20130174587 A1) and in further view of Oh (US 20180164016 A1) and Hidekazu et al (JP 2017110844 A).
Regarding claim 3, the combined teachings teach the invention as described above but fails to teach determining to elongate the ice-detaching time period, when the acquired ambient temperature is lower than a first temperature; and determining to shorten the ice-detaching time period, when the acquired ambient temperature is equal to or higher than the first temperature.
However, Oh teaches wherein the third step comprises: determining to elongate the ice-detaching time period (increasing the time required for removing cycles, 0054 of Oh), when the acquired ambient temperature is lower than a first temperature (different time ranges range may be determined with reflecting the tolerance due to the temperature change inside the cold plate evaporator, 0085 of Oh) ; and determining to shorten the ice-detaching time period (obvious to one of the ordinary skill in the art to know that if ice detaching period is extended then it will also be shorted when less ice removing cycles are required), when the acquired ambient temperature is equal to or higher than the first temperature (different time ranges range may be determined with reflecting the tolerance due to the temperature change inside the cold plate evaporator, 0085 of Oh).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify icemaker of the combined teachings to include determining to elongate the ice-detaching time period, when the acquired ambient temperature is lower than a first temperature; and determining to shorten the ice-detaching time period, when the acquired ambient temperature is equal to or higher than the first temperature in view of the teachings of Oh to be able to make adjustments to the ice maker apparatus to prevent inoperability and prevent disruptions of the ice removing cycles. 
Regarding claim 10, the combined teachings teach wherein it is determined to elongate the ice-detaching time period (increase the time required for ice removing cycles, pg4 paragraph 0054 of Oh), when the acquired water supply temperature is lower than a target temperature (since there can be a problem with the water circulation system and proper water temperature not reaching the cold plate, the temperature of the cold plate does not reach the preset temperature, pg4 paragraph 0054 of Oh), and it is determined to shorten the ice-detaching time period, when the water supply temperature is equal to or higher than the target temperature (it is obvious to one of the ordinary skill in the art to know that it would be necessary to shorten the ice detaching time period when the water supply temperature is equal to the target temperature since the nature of ice detaching operations is shorter than ice formation, it will not require to maintain a long ice detaching period for the ice maker to function properly).
The combined teachings teach the invention as described above but fail to teach acquiring a water supply temperature of water supplied to a water supply tank, to determine an ice-detaching time period according to the water supply temperature
However, Hidekazu teaches wherein further comprises acquiring a water supply temperature (water temperature sensor for detecting the water temperature of the ice making water in the tank, pg 3 paragraph 0009 of Hidekazu) of water supplied to a water supply tank (water supply tank 12), to determine an ice-detaching time period (time T zero during deicing operation, pg7 paragraph 0044 and 0045 of Hidekazu) according to the water supply temperature (water supply temperature in tank 12 rises so that the surface of water tray 16 can drop the ice, pg7 paragraph 0044 of Hidekazu).
 Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include acquiring a water supply temperature of water supplied to a water supply tank, to determine an ice-detaching time period according to the water supply temperature in view of the teachings of Hidekazu for when the water supply temperature fluctuates, then the ice detaching time period needs to be adjusted according to that acquired temperature. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20060266056 A1) in view of Lee (US 20130174587 A1) and in further view of Cheon (US 20190178551 A1) and Choi et al (KR20150115988 A).
Regarding claim 4, the combined teachings teach the invention as described above but fail to teach determining to elongate the ice-detaching time period, when the acquired required ice-making time period is outside of the set required ice-making time period range.
However, Cheon teaches determining to elongate the ice-detaching time period (increasing ice separation time, pg2 paragraph 0020 of Cheon), when the acquired required ice-making time period (ice making cycles of Cheon) is outside of the set required ice-making time period range (predetermined number of ice making cycles is increased, pg 1 paragraph 0011 of Cheon). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include determining to elongate the ice-detaching time period, when the acquired required ice-making time period is outside of the set required ice-making time period range in view of the teachings of Cheon that since the ice making time period is outside its normal range, the ice detaching time period must also be extended to release the extra ice formed during the ice making time period. 
The combined teachings teach the invention as described above but fail to teach determining to shorten the ice-detaching time period, when the acquired required ice-making time period is within the set required ice-making time period range.
However, Choi teaches determining to shorten the ice-detaching time period (via controller 30 sensing how much water is left in the drain tank 20, pg9 paragraph 0057 and 0058 of Choi), when the acquired required ice-making time period is within the set required ice-making time period range (controller 30 can set and adjust ice making time in response to the high water level sensing signal sen1 and low level sensing signal sen2, 0026 of Choi).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include determining to shorten the ice-detaching time period, when the acquired required ice-making time period is within the set required ice-making time period range in view of the teachings of Choi for when the ice making time period is within its normal range, the ice detaching period becomes shorter due to the ice making progress not being extended. 
Claim 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20060266056 A1) in view of Lee (US 20130174587 A1) and in further view of Jianfei et al (JP 2020118321). 
Regarding claim 5, the combined teachings teach the invention as described above but fail to teach counting the determined the ice-detaching time period from a sensation point in time, when it is sensed if a refrigerant temperature sensed by an evaporator sensor installed in an outlet pipe of an evaporator reaches a set refrigerant temperature; performing an operation of an ice-making water pump to prevent an increase in evaporator temperature, when the refrigerant temperature reaches a second temperature during the ice-detaching time period; and turning off the operation of the ice-making water pump, when the refrigerant temperature reaches a third temperature during the ice-detaching time period.
However, Jianfei teaches counting the determined the ice-detaching time period (deicing operation of Jianfei) from a sensation point in time (when detected temperature of the thermistor 61 reaches a predetermined temperature during deicing operation, pg5 paragraph 0017 of Jianfei), when it is sensed if a refrigerant temperature (predetermined temperature sensed by thermistor 61, pg5 paragraph 0017 of Jianfei) sensed by an evaporator sensor installed in an outlet pipe of an evaporator (thermistor, temperature sensor 61 is provided on the outlet side of the evaporation pipe 14, pg5 paragraph 0017 of Jianfei) reaches a set refrigerant temperature (predetermined temperature sensed by thermistor 61, pg5 paragraph 0017 of Jianfei); performing an operation of an ice-making water pump to prevent an increase in evaporator temperature (pump motor PM is driven to spray water on the ice making plate 12, therefore keeping preventing an increase of evaporator temperature, pg2 paragraph 0003 of Jianfei), when the refrigerant temperature reaches a second temperature during the ice-detaching time period (chain double-dashed line B indicate an example of the temperature change of the temperature detected by the thermistor 61, pg5 paragraph 0018 of Joanfei); and turning off the operation of the ice-making water pump (water saving deicing period ends since water temperature in the tank 16 is circulated by the pump motor PM, pg5 paragraph 0019 of Jianfei) when the refrigerant temperature reaches a third temperature (temperature change C, figure 4 of Jianfei) during the ice-detaching time period. 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include counting the determined the ice-detaching time period from a sensation point in time, when it is sensed if a refrigerant temperature sensed by an evaporator sensor installed in an outlet pipe of an evaporator reaches a set refrigerant temperature; performing an operation of an ice-making water pump to prevent an increase in evaporator temperature, when the refrigerant temperature reaches a second temperature during the ice-detaching time period; and turning off the operation of the ice-making water pump, when the refrigerant temperature reaches a third temperature during the ice-detaching time period in view of the teachings of Jianfei to monitor the temperature rise of the thermistor 61 during the deicing operation and terminate the deicing operation when the detected temperature of the thermistor reaches a predetermined temperature. This assists the flow down type ice maker to determine the temperature change tendency of the thermistor according to the lapse of time during the deicing operation.
Regarding claim 8, the combined teachings teach wherein the fourth step further comprises performing the operation of ice-making water pump (pump motor PM of Jianfei) in the last section of the ice-detaching time period (control device 50x repeating deicing operations for measuring delay time from a water supply termination time to the tank 16 during the deicing operation, a drive processing for driving a pump motor PM during the measurement of the delay time, abstract of Jianfei).
Regarding claim 9, the combined teachings teach wherein further comprises supplying water used for ice-making in the ice-detaching operation (water that is supplied from stored tank 16 for ice making operation is the same water that is supplied to tank 16 from water supply pipe 29 during deicing operation, abstract of Jianfei), after the ice-making operation is completed (ice making operation is executed by supplying water stored in the tank 16 to an ice making surface of an ice making plate 12, abstract of Jianfei). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20060266056 A1) in view of Lee (US 20130174587 A1) and in further view of Kazuhisa et al (JP 2016033422)
Regarding claim 6, the combined teach the invention as described above but fail to teach further comprising additionally determining whether the required ice-making time period is outside of a set required ice-making time period range in the ice-making operation of a previous cycle, when the acquired required ice-making time period is outside of the set required ice-making time period range in the third step, and the ice-detaching operation is completed, wherein an error sign is displayed and driving of the icemaker is stopped, when it is detected that the required ice-making time period has continuously exceeded the set required ice-making time period range at least two times.
However, Kazuhisa teaches further comprising additionally determining whether the required ice-making time period (ON continuous time T1 of Kazuhisa) is outside (when the number of outputs N that the optical sensor 51 outputs ON while the posture of the water tray 13 is switched are measured and incorrect relative to the detection area 62, pg4 and 5 paragraphs 0010/0011 of Kazuhisa) a set required ice-making time period range (preset ON determined time T10 of Kazuhisa) in the ice-making operation of a previous cycle (continuous times T1 and T2 represent cycles when the ice maker is on and off, pg4 and 5 paragraphs 0010/0011 of Kazuhisa) when the acquired required ice-making time period (ON continuous time T1 of Kazuhisa) is outside (when the number of outputs N that the optical sensor 51 outputs ON while the posture of the water tray 13 is switched are measured and incorrect relative to the detection area 62, pg4 and 5 paragraphs 0010/0011 of Kazuhisa) of the set required ice-making time period range (preset ON determined time T10 of Kazuhisa) in the third step, and the ice-detaching operation is completed (when the water tray 13 swings from the deicing posture to the ice making posture, pg6 paragraph 0016 of Kazuhisa), wherein an error sign is displayed and driving of the icemaker is stopped (motor 39 is stopped and an error is displayed by determining that water pan 13 has stopped swinging, pg9 paragraph 0031 of Kazuhisa), when it is detected that the required ice-making time period has continuously exceeded the set required ice-making time period range at least two times (the output value of the optical sensor 51 is switched OFF before the ON continuous time T1 exceeds the ON predetermined time T10, pg9 paragraph 0031 of Kazuhisa).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include further comprising additionally determining whether the required ice-making time period is outside of a set required ice-making time period range in the ice-making operation of a previous cycle, when the acquired required ice-making time period is outside of the set required ice-making time period range in the third step, and the ice-detaching operation is completed, wherein an error sign is displayed and driving of the icemaker is stopped, when it is detected that the required ice-making time period has continuously exceeded the set required ice-making time period range at least two times in view of the teachings of Kazuhisa to determine in which cycle the ice making time period has failed and to be able to visually see the error sign when time period ranges have exceeded. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20060266056 A1) in view of Lee (US 20130174587 A1) and Jianfei et al (JP 2020118321) and in further view of Kazuhisa et al (JP 2016033422).
Regarding claim 7, the combined teachings teach wherein the starting point (a2 point, figure 4 of Jianfei) in time of the ice-making operation is calculated from a point in time at which the ice-detaching time period has elapsed (point a2 is when the water saving deicing period ends, marking the beginning of the ice making operation, pg5 paragraph 0019 of Jianfei), and the end point in time of the ice-making operation (ice making time period is started at S112 and ends at S116 when temperature T’sub. R is detected by sensor 80, 0041 of Chang) is sensed, when the water level in the water supply tank does not reach the set water level or lower (water stored in the water tank 16 is gradually lowered as the deicing water is used, pg9 paragraph 0037 of Jianfei), when a water level in a water supply tank reaches a set water level or lower (during step S305, water valve is closed to terminate the additional water supply to tank 16, therefore, ice making water stored in the tank 16 during the ice making operation, pg8 paragraph 0034 of Jianfei). 
The combined teachings teach the invention as described above but fail to teach wherein the first step performs continuously the counting of the required ice-making time period and the ice-making operation.
However, Kazuhisa teaches wherein the first step performs continuously the counting of the required ice-making time period and the ice-making operation (when water tray 13 is in the ice making posture, the counting of the ON continuous time T1 is started, pg9 paragraph 0031 of Kazuhisa).
	Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include the first step performs continuously the counting of the required ice-making time period and the ice-making operation in view of the teachings of Kazuhisa to detect when the ice maker tray stops between an ice making and ice separating postures which can prevent damage by counting the ice making/ice detaching time periods of the posture switching mechanism. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763